Exhibit 10.21

 

FOURTH AMENDMENT

TO


PURCHASE AND SALE CONTRACT

 

            This Fourth Amendment to Purchase and Sale Contract (“Amendment”) is
made and entered into as of September 22, 2008, by and between ORP THREE L.L.C.,
a Maryland limited liability company (“Seller”), and NIGHTHAWK PROPERTIES, LLC,
a Minnesota limited liability company, and OSPREY PROPERTIES LIMITED
PARTNERSHIP, LLLP, a Minnesota limited liability limited partnership
(collectively, “Purchaser”).

 


BACKGROUND

 

            Seller and Purchaser entered into a Purchase and Sale Contract dated
August 12, 2008, as amended by a First Amendment to Purchase and Sale Contract
dated August 15, 2008, a Second Amendment to Contract dated August 20, 2008 and
a Third Amendment to Purchase and Sale Contract dated August 22, 2008
(collectively, the “Purchase Contract”).  Under the Purchase Contract, Seller
agrees to sell to Purchaser certain real estate legally described in the
Purchase Contract, located in the City of Burnsville, Dakota County, Minnesota,
known as the Raven Hill Apartments (the “Property”).  Capitalized terms not
defined herein, shall have the same meaning given such terms in the Purchase
Contract.

 

            Purchaser and Seller wish to modify and amend the Purchase Contract
to provide a credit to Purchaser in exchange for a release of Seller by
Purchaser of liability for existing roof conditions at the Property. 

 


AGREEMENT

 

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties mutually agree as
follows:

 

1.                  Payment for existing roof condition.  At Closing, Seller
shall pay Purchaser the amount of $150,000 due to the existing roof condition at
the Property.  Purchaser agrees that (a) such payment of $150,000 shall
constitute full payment, satisfaction, discharge and release of and from all
matters relating to the roof and the condition thereof, (b) Seller shall have no
obligation to make any repairs to the roof and (c) the Property (including the
roof) is being purchased “as-is,” “where-is” and “with all faults,” to the
extent provided in Section 6.2 of the Purchase Contract.

2.                  Payment for UST RemovalThe credit of $150,000 for the
removal of the underground storage tanks at the Property (as described in the
Third Amendment to Purchase and Sale Contract dated August 22, 2008) shall be a
payment by Seller to Purchaser instead of a credit against the Purchase Price
(in addition to the $150,000 payment to Purchaser for the existing roof
condition as described in paragraph 1 above), for a total payment made to
Purchaser at closing of $300,000, subject to other payments, credits and debits
otherwise provided by the Purchase and Sale Contract dated August 12, 2008.

3.                  Closing Date.  Purchaser hereby extends the Closing Date to
September 30, 2008 pursuant to its extension right as detailed in Section 5.1.2
of the Purchase and Sale Contract dated August 12, 2008.  Purchaser acknowledges
that it has no further rights of extension under the Purchase Contract.

4.                  Ratification.  Except as modified by this Amendment, the
Purchase Contract is hereby ratified and confirmed in all respects.

5.                  Counterparts.  This Amendment may be executed in any number
of counterparts, each of which shall constitute an original but all of which
together with constitute one instrument. This Amendment shall not be effective
unless and until the same has been executed and delivered by all parties hereto
whether in one or more counterparts.  This Amendment may be executed by
facsimile or pdf signatures which shall be binding on the parties hereto, with
original signatures to be delivered as soon as reasonably practical thereafter.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]


 

IN WITNESS WHEREOF, to evidence their agreement to the foregoing, the parties
have duly executed this Amendment effective as of the date first indicated
above.

 

                                                SELLER:

 

ORP THREE L.L.C.,

a Maryland limited liability company

 

By:       ORP CORPORATION III,

            a Maryland corporation

Its:       Managing Member

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Its: Vice President

 

PURCHASER:

 

NIGHTHAWK PROPERTIES, LLC,

a Minnesota limited liability company

 

By:  /s/James R. Riley

Name:  James R. Riley

Its:  President

 

 

OSPREY PROPERTIES LIMITED

PARTNERSHIP, LLLP,

a Minnesota limited liability limited partnership

 

By:       Riley Family Corporation,

            its General Partner

 

By:  /s/James R. Riley

Name:  James R. Riley

Its:  President